Per Curiam.
Nicholas J. Curtis, acting for himself, has presented to this court a petition in which he asks that a writ of mandamus be allowed by this court to review a judgment of the District Court of the city of Paterson rendered in a suit instituted by him against Nicholas J. Pappas and Helen N. Pappas. From a reading of the petition it appears that on October 19th, 1925, the petitioner instituted in said court a suit against Nicholas J. Pappas and Helen N. Pappas to recover wages which the petitioner claimed were owing him by the defendants. The amount claimed was $347.92. The petitioner claimed that he was to be paid a regular wage of $25 per week, and for any overtime at the rate of twenty-nine cents per hour.
*58On. December 14th, 1925, the District Court of the city of Paterson tried the case. The petitioner offers in this proceeding affidavits as to what was testified to by the witnesses which he produced at that trial. Judgment was given by the District Court in favor of the petitioner for $43.75; with the amount of the judgment the petitioner was dissatisfied. On December 17th, 1925, he filed exceptions to the rulings of the court. An attorney-at-law had conducted for him the trial. In the matter of filing the exceptions the petitioner acted for himself. The petitioner later applied to Mr. Justice Black for a writ of certiorari. Mr. Justice Black returned to the petitioner the papers submitted with a letter stating that if the'petitioner desired to review the judgment of the District Court he should do so by appeal.
The petitioner has taken no action by appeal to have the judgment reviewed. The statute outlines the procedure to be followed where a party feels himself aggrieved by a judgment of a District Court. In such cases the legislature designates the practice to be followed. This court has not the power to depart from the procedure fixed by the legislature. Appeals from judgments of District Courts must be made in conformity with the statutes respecting appeals. The petitioner seeks to explain his conduct in the present ease by stating that he did not know the law in this respect. This is not a sufficient excuse for his failure. He is presumed to know the law. We regret that the petitioner did not take personally or by his attorney the proper steps to review the judgment. We feel, however, that we cannot depart from the statutory provisions regarding appeals by granting the mandamus asked for by the petitioner to review the judgment of the District Court.
The petition is dismissed.